Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 21 February 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


          
            Monsieur le Président,
            New York 21 Fevrier 1802.
          
          J’ai l’honneur de vous prier de faire passer au Général Davies, dernierement l’un des Ministres Plénipotentiaires des Etats unis en France les Lettres ci incluses.
          Je ne sais pas où demeure le Général; et Mr. Barbé Marbois en m’envoyant sa Lettre n’y a mis ni enveloppe, ni adresse.
          Vous me ferez plaisir, avant de les acheminer, de lire les deux Lettres.—Il s’agit de rendre à notre Ami La Fayette un service honorable pour votre Nation, important pour lui dans l’Etat auquel sa fortune est réduite.—Il ignore entierement les projets de ses amis à cet égard.
          Mais il est très bon et très convenable que vous soyiez prévenu de ce qu’on imagine et de ce que votre coeur favorisera.
          Je vous en aurais parlé ou écrit dans tous les cas. Et, graces à l’impossibilité où je suis de trouver le Général Davies sans votre secours, voila ma confidence faite.
          Salut et tendre Respect
          
            Du Pont (de Nemours)
          
         
          Editors’ translation
          
            Mister President,
            New York 21 Fevrier 1802.
          
          I have the honor to request that you send to General Davie, recently one of the ministers plenipotentiary of the United States to France, the letters herein enclosed.
          I do not know where the general lives, and Mr. Barbé de Marbois did not include an envelope or an address when he sent me his letter.
          You will do me a favor, before sending them on, to read both letters. It is a question of rendering to our friend Lafayette a service, both honorable for your nation and important for him in the state to which his fortune is reduced. He is completely unaware of his friends’ plans in that respect.
          But it is very good and very appropriate that you be advised of what is being devised and of which your heart will be in favor.
          I would have spoken to you or written to you about it in any case. And, thanks to the impossibility of my finding General Davie without your help, my confidence is accomplished.
          Greetings and affectionate respect.
          
            Du Pont (de Nemours)
          
        